Paths he Sinn te

AES AR OE clan dene

Weak ay ete

Case 2:19-cv-00179-MV-JHR Document 1-1 Filed 03/05/19 Page 1 of 6

  

HRY UDC Bie te
LER QUI
FED INR TEE

 

 

 

 

 

FEETH JUDICIAL DISTRICT COURT ate
PJAN-2 PH [242
STATE OF NEW MEXICO
ere, CUELLAR
county or_ LEA MOTRICT COURT ELER4
Cretoy SkrdGEL )
Plaintiff, )
}
}
)
v )  CIVILNO ADSOeCL -JOIG- [
)
)
} COMPLAINT
GEO. Glsuk Pe corny Lee A. Kirksey
Defendant(s),
LE NATURE OF THE ACTION
I, This is @ tort suit authorized by the New Mexico Tort Claims Act, Chapter 4] N.M.S,A,

by a corrections department prisoner who seeks damages for the following:

@@ V¥otertoa BF THe (47H AMEMOMERT BG
less of Dus Phacese Rragrs a,
ViIelATIou OF THs &7 Ameibyeatt Bae yo.

(3 CRusl pnd unused Poachumsur (2 Bounts)

i. TURISDICTION

2. FTETH __. District Court has jurisdiction in Tort actions pursuant to the New

Mexico Tort Claims Act N.M.S.A. Chapter 41. a Notice of Claim was previously filed

with the Risk Management Division pursuant to 41-4-] 6, N.M.S.A. (1978).

YI. PARTIES

3, The plaintiff is Clariaw SKZzDGE. . a prisoner at the LE | CUA

CothéIraval Frexdiry

CD

 

apt eer eee oe

oA EMRE renee He LAA ME att on

eer ce rear

Niche eet eee I

Meee yt hee Naa ey annerett

resets ee imino GR nd MEET i mC a Sa
Case 2:19-cv-00179-MV-JHR Document 1-1 Filed 03/05/19 Page 2 of 6

4, Defendant(s) is(are) 6E2. Okou pd, fh CS
OPCATIR Red MAVAGER.

. 49 holds the office of

 

rere act rie

IV. FACTS
5, A) Midsaasr JO THe Docrp res OF
RESCo MPT SuPeeroe, THs AED GloudDee
ZS Sadr Cust Taw of AiMNic)\ LM MATES, Os .
MELAS, Aw) OP60A7 OF Ths LEA Cuary
CORRECTIONAL FACTLITY LOCATED AT OBE,
AM. Dele nlpenlh bys SOLS Levoalszpry ary
OF ACTTa us, Conhuacl Aad TRACES OF
Your @mplouse Ac THe Y MAWAG = Dumstes
Ar The Facadery, BY Dacteaws Vay hauc
Sole SbBrry of Thess EuhPlg yess _ ACEDws
COnLPMZUG The TRarins.l bf 47 he Thinagee
Housed Hone 9 (hatoac? EBS Ved Sole
RsAosszRol2ry 70 CObE BATHE Dapprpe
AS STFRBA Du THs Lions OF OL, Larnn.
S22UEA Ubu du BY Creiithan MALL _
QA fou Oe YouR FriPla vere MAus LT UATE)
Mamores Orr Lire pprs 22 Dus PQS css of
laa) BYUDFIOYRE ms THe LLOWT TO BEDE
A Clurt Crayrs Perry FoR athonG haiue
Ad Lass oF OMPUBATTIM COS LY STATE

ADORS. SAPD £27 Quesvzh MORE gf

™ a

OmutorGdlamm v2 when ble2nb) ps

 

 

 

 

 

 

 

2)

TAR MTORR ee comin itr ARISEN EI Geet ATER eat ge

Sp eniatreemnteee T eH

RT eng cern PS Ima et RIF tae
Case 2:19-cv-00179-MV-JHR Document 1-1 Filed 03/05/19—Page..3.0L6,

 

 

 

 

 

 

 

eS wel BY. THe, ALES | MPrchec, Re CLES. —
SUN I2 FTL S3Flay 1-4 - SiC AerHeo
PAD GRIEVE, DETRRAIG THE Wan dare

 

 

 

 

 

 

 

 

 

 

 

 

Aw) ClURe RERBHTS Uo Ape WS FO BF j
COMED Sure Uifsd S7E Pci0s Ap j

 

KOS Wp Aa mentz These supe BY

|GEQ Groaht Emflodss> usho Abe TRAEOED EY
Wie. OvetoRatren), BELG NRO. BULLE amp
LI MAEGELE CAuss) OLABITIES 7B Lvase THE

Coe THB KE OQUTRED  billanewé ¥ Mees oF
(ZzItGart8 i 7D beach, COAT LOE FELL ais EK /
Fmal Dscrsmaa BY The slew mire SOLENT

 

 

 

 

 

So Spe miveg

 

 

 

 

 

 

 

Eo Glaakh zwe Bepess Fuli Resloals, asrBrinry

‘FoR THe ACT) AA) TRAP TAG oF THESE

 

(QuNl, MAKI THs Embis uses Pu) bea —
Dteuh EWe Sdlely tbr fap Tie OBDEIUNETY

Fe OF) Aprmee's Fasshim Bad Crrtitte) of 7
List ComPursizea CEP ICLECV06, THe. 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 elabloyss BEivG Mk. Bukis snl Ns VAREE
ALE O80 Grsur £ne 75 B4 (anfWrer Jo od
i MAMMAgE LTnmayes Cuda r74s Confese smd.
CusRO fed TO EnSube THe OLAS Abr |
pez ULAR) b4 ZT5 empbleyecs
f 3 DS STITEDO FA) THE AOZECE SF Cl ptm
CoRbscTiaual ofFreee ps & INELLEAIAS , TRADUED a
VINA MSSLEWES oy ns KUT On Of. brat

i i :
ween ne
ered ie Le EL oe

an Ae tn Rispataet tb leant tees waa

He

 

fase 2:19-cv-00179-MV-JHR Document 1-1 Filed 03/6549-~Page-4-eL6.

|

|pcto bre. 15y 2a? D2) Re-use DAMATES o>
| B' Red 22 G70 Assen MEDZATTLR. CALL

Keep oad Presa as FOESKL ‘sd fA edkaptious whicd |

THE AN apres fied LSTTES 4 “ISO IDE : .

 

js Cis 2S A Rewaiue Fr Sipnd Aye fia

THES Cetdar 09¢fha The OTh ve Fes id fe Lods

 

 

Se Teen eaten a Se at ait ad snag Oo

Loads Zk) FUT EL Conon TRIDG ts,
eis BSlusg) 7 CAL A stteseilsoe.
SPREE FO PLALNIIOR's mshital
SOUPLANG PLABSTE SE FO URLT An
ADOZTPO AL WER POR A UAT) 8 OF pall Agia.
Cltatly 20. UTststen) 0& THe FF pmcidnets
Bre. Aéhtas7 chust ann Uausnal. Ronesh mee

 
  
 

 

|Aauen £4 Hee Dekngsaars LZLWETKE ER nico TO

THE MhELAC Néods 3h The Temades fhesasr~
(ABour ©) mAkeue THe Orhewdair LEAL
FOR THRs ABUSE. LO ADOZTTEA), FFE GpLitems
Pussh 72 (AM (2 A Stseutsaa 7 Add pes

We (Omang ur dF ALL THe En mearbs 2ebsluse,

This Prous. TPs Barks BY Tite &7h Amovb.
Cl AS S7TED 20 THe Wores oF Cia,

_lmAse Bucklsu, An tmP4 yee of the GEA.
HAkeaPh Dn, WAS Showed A Medical Poss

(Sea. uP vale TL J ssreig CARS ELF
ye

 

 

 

 

PORE ALL seed. OF Five LITA pans eons
Axrencmi Ald SlAm mos THe 88 R STP QW

|Peee Pad would ALT 62 2 the ASL-oup foo

Seine we mateAnctin, mee epee ot

|
1
:
' 1
mapee eed vere:

Se tT Teather Riemer ttn biome ee

Agta nge Stipe oe strane ee

ceri ram greenspan iE

AON PETS fe ret manebtaeetaigeny Bence meee ed tae: hes a ae
 

 

 

 

 

 

 

 

 

 

Loikech Class Gersr Seba) ma TRAD TO Ace ss

i TCase2:T9-cv-00179-MV-JHR Document 1-1 Filed 03/05/19 Page 5 of 6 k
, |
L So bz LY Ace). OAD A ae | BOvTon. Aen ie to ee:
OAs Tite Aorsim IT ze. 7 aa a
Pos RA OF OPO POHL ETRE. Lb Er PN PTE
L Weéscs<sriw mu lteiis Fanarubes seyd tle RAs hes

 

 

DHT OR BYOK, C8 ASZbuIb0 BY Nip bukin |

 

OW Mb4 22,201 Zblts Mouth JO Tie fesemnm 3

}

Be Oulu 72 £2 MACE On A TOP Badk,

 

 

na DéFiggics OF Tite MELLUC LASS LS SHEL

 

 

 

Z SABE L THREE ti beITEN! BEC MELTS FB

 

Lbs 2 PO bot Beak. LESPITE ZAOPLMAL.
fab FUR MAL Ge emtAnees LM, ALAR. OP fF bs£S |

WO Hone He Medript pede. pnd flaw
me on) 7 Baten Bank Clened shows Yee
LE GBs eATS DQ OOLKFERsAee Tt m4 medxnt.

 

 

 

 

 

 

 

 

 

 

Eek sw mALewa THe De lensbonT Ci lEeailg

ResPausrbrls (er treR VICAR OF my
Crus. PDA To BS Pibee Rem Chyel rad a
[inde sual Puushmsun.THe dzteadmur daz... ;
A ONMUAR Wart THe Lt WdEra Qhhecrrds |
‘ wt FO feavehe t~ Save Cusrohy And
SOULDRonmeT FOR THOS FOImMATES ASS LOAD

 

 

620 okout me. These Y) ur Empcayel
Mave UDARh RamrTes Chute AFGHTS
MAKEG GEO. Chouh Solely KES CORI

 

 

 

 

 

 

F
z PG i
8 a ~ —
4 i i
: i
4 |
Cx !
3 a te TT aati na tinea nena cement _ {
: |

 
ieee nol al gE BOM ar oon ge

Hua Boe ep on

Pein BR a0.

Hin A a OS Rela vy eae nr AiR SE GE RL

deri Tye ee eT ae ope hand acid Ue tae POG NR

anid

CAPA rodinieieaiNe ort tet at

alisha Seis erate

ARN

Case 2:19-cv-00179-MV-JHR Document 1-1 Filed 03/05/19 Page 6 of 6

¥, PRAYER

PORE it is demanded the Court issue jadgment against the defendant(s) as
ollows:

A) ASULY TREAL 04) ALA Dssuey 7

8) Wm Pregargten 2 THE fmveae~ oF
$2,000.00 bOA Web OF The Faue

Combe dots. .

Q Puurizvs Damndes As AS: thy MAY,
_Absnet

et — rn enn nett ern

 

 

Respectfully Submitted,

   
 

{THIS NEXT SECTION MUST BE COMPLETED BEFORE 4 NOTARY PUBLIC]

I, the Affiant, first being duly swom have read the foregoing pleading and declare that the
information contained therein is true and correct to the best of my knowledge.

 

STATE OF NEW MEXICO

COUNTY OF Me

- he
SUBSCRIBED AND SWORN to before me this day of heeember 19 £@

—San Ih wole

NOTARY PUBLIC
My Commission Expires: Lv =a bisr of / 26 EO

C6)

 

Peed wee reer ony

 
